Citation Nr: 1715439	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-47 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a chronic low back disability.  

2.  Entitlement to service connection for a chronic low back disability.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a chronic left shoulder disability. 

4.  Entitlement to service connection for a chronic left shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a chronic low back disability and a chronic left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2000 rating decision denied entitlement to service connection for a low back and left shoulder disabilities; and, while the decision was appealed and even Remanded by the Board, the Veteran ultimately withdrew his appeal in July 2004. 

2.  Evidence received since the February 2000 rating decision related to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a chronic low back disability. 

3.   Evidence received since the February 2000 rating decision related to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a chronic left shoulder disability. 

CONCLUSIONS OF LAW

1.  The February 2000 rating decision which denied the Veteran's claims of entitlement to service connection for low back and left shoulder disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the February 2000 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a chronic low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the February 2000 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a chronic left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the application to reopen the previously denied claims for service connection for a chronic low back disability and a chronic left shoulder disability, this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for chronic low back and left shoulder disabilities were last denied in a February 2000 rating decision.  The RO determined the evidence did not show that the claimed conditions were incurred in or aggravated by military service.  This decision was appealed; and, in November 2003, the decision was subsequently remanded by the Board.  Development followed and a supplemental statement of the case on the issues was promulgated in July 2004.  The RO again determined that there was inadequate evidence showing a relationship between the Veteran's active service and his shoulder and low back problems.  However, prior to recertifying the matter back the Board, he Veteran submitted a written statement dated July 19, 2004 indicating that he wished "to withdraw [his] request to be rated sc for [his] left shoulder and chronic low back."  See 38 C.F.R. § 20.204 (2016).  Consequently, the February 2000 decision became final.  38 U.S.C.A. § 7105.

Evidence received since the final denial includes the report of a March 2013 VA examination.  That report suggests a relationship between the Veteran's report of low back injury in service and his current back problems.  Further, given that the Veteran has consistently indicated that he injured his left shoulder at the same time he injured his back, and that he now has a diagnosis of arthritis of the left shoulder, the same report could be construed as also relating the shoulder condition to active service.  The March 2013 examination report is thereby both new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims are reopened.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a chronic low back disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a chronic left shoulder disability has been received, the application to reopen is granted.


REMAND

In March 2013 a VA examination was obtained.  The Veteran's report of low back injury in-service was recorded.  Degenerative joint disease of the lumbar spine was diagnosed.  Based on personal examination of the Veteran and review of the C-file, the examiner opined that the Veteran's in-service injury to his low back in 1955 was the cause-beginning of his "lumbar pain syndrome".  It is crucial to note this "favorable" opinion did not necessarily link the arthritis diagnosis to the in-service injury.  The examiner only related the Veteran's complaints of pain to his active service.  Pain alone is not sufficient to establish service connection.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Accordingly, remand is warranted for a new VA examination to determine the nature and etiology of the Veteran's current low back disability.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate).  

With respect to his left shoulder, the Veteran has provided medical records showing a current left shoulder disability and a lay history of in-service injury.  There is also some suggestion that there could be a connection between the two.  Such is more than sufficient to meet the threshold requirement for affording the Veteran a VA examination of his shoulder.  McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action: (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records pertaining to the Veteran's low back or left shoulder disabilities dated from August 2016 to present.  All attempts to obtain these records must be documented in the file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of any low back and left shoulder disabilities.  All indicated studies should be performed. The claims file must be provided to the examiner in conjunction with the examination. 

(a)  The examiner is instructed to diagnose any disability of the low back that presently exists or has existed during the appeal period.

(b)  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed low back disability had its onset during active service, manifested within one year of service discharge, or is otherwise related to active service.

In rendering this opinion, the examiner should specifically consider and discuss:

(i)  The March 2013 VA examiner's opinion.

(ii)  The Veteran's competent and credible lay statements regarding the in-service event or injury that allegedly caused his low back disability.  

(c)  The examiner is also instructed to diagnose any disability of the left shoulder that presently exists or has existed during the appeal period.

(d)  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed left shoulder disability had its onset during active service, manifested within one year of service discharge, or is otherwise related to active service.

In rendering this opinion, the examiner should specifically consider and discuss the Veteran's competent and credible lay statements regarding the in-service event or injury that allegedly caused his left shoulder disability.

(e)  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


